United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2065
Issued: April 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated November 26, 2007, finding that he did not sustain an injury
while in the performance of duty and April 30, 2008 nonmerit decision, finding that he
abandoned his request for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he sustained a hernia on
September 19, 2007, as alleged; and (2) whether the Office properly found that he abandoned his
request for a hearing.
FACTUAL HISTORY
On September 19, 2007 appellant, then a 33-year-old mail handler, filed a traumatic
injury claim alleging that he felt a sharp pain in his stomach on that date as a result of lifting a

tray of mail. A September 19, 2007 medical report of Dr. Wayne Henschel, an osteopath, stated
that appellant sustained an abdominal hernia. He referred him to a surgeon for repair of the
hernia.
A September 19, 2007 e-mail message from the employing establishment stated that
appellant was seen in the health unit on that date. Subsequently, he was referred to a health care
facility and was seen by Dr. Henschel who opined that his current condition was not work
related.
By letter dated October 26, 2007, the Office advised appellant that the evidence
submitted was insufficient to establish his claim. It requested additional factual and medical
evidence, including a rationalized medical report from an attending physician which described
his symptoms, results of examination and tests, diagnosis, treatment provided, the effect of
treatment and opinion with medical reasons on whether exposure or incidents in appellant’s
federal employment contributed to his condition. Appellant was afforded 30 days to submit the
requested evidence. He did not respond.
By decision dated November 26, 2007, the Office denied appellant’s claim. It found the
evidence sufficient to establish that the September 19, 2007 incident occurred at the time, place
and in the manner alleged. However, the medical evidence was insufficient to establish an injury
causally related to the accepted employment incident.
An April 25, 2007 report of Dr. John E. Meilahn, a Board-certified surgeon, stated that
appellant experienced occasional discomfort in his left lower abdomen that was related to his
bowel movements. He reported that an upper midline incision had healed. Dr. Meilahn did not
detect any herniation in that area. In a September 12, 2007 report, he stated that nearly one year
had passed since appellant’s gastric bypass surgery. Dr. Meilahn noted an upper midline incision
that had a reducible incisional hernia at its base along the right side. On November 19, 2007 he
surgically repaired the incisional hernia. In a November 21, 2007 discharge summary,
Dr. Meilahn reiterated his prior diagnosis of incisional hernia.
On December 21, 2007 appellant requested an oral hearing before an Office hearing
representative regarding the November 26, 2007 decision. In a February 7, 2007 report,
Dr. Meilahn stated that the sinus tract of the interior tract of his incision was shallow, but did not
require repacking. He found no evidence of any discharge or cellulitis. In a November 30, 2007
report, Dr. Meilahn stated that appellant was status post incisional hernia repair. Appellant’s
midline incision was healing well, without infection, discharge, herniation or seroma. On
December 12, 2007 Dr. Meilahn stated that appellant’s prior open gastric bypass and subsequent
wound infection may have predisposed him to an incisional hernia. He further stated that the
repetitive nature of lifting at work could well have aggravated his hernia to the point where it
required repair. In an October 18, 2007 report, Dr. Henschel stated that he could not conclude
that appellant’s abdominal hernia was work related since he had experienced abdominal pain for
which he sought treatment from a surgeon prior to his initial examination.
On January 17, 2008 appellant informed the Office that he no longer wished to have an
oral hearing. Instead, he wished to seek reconsideration. The Office advised him to submit a
statement indicating that he wished to withdraw his request for a hearing and requesting

2

reconsideration. There is no evidence of record demonstrating that appellant submitted a request
to withdraw his hearing.
By letter dated March 5, 2008, the Office informed appellant that an oral hearing would
be held on April 10, 2008 at 1:00 p.m. It was mailed to his address of record. Appellant did not
appear for his scheduled hearing.
By decision dated April 30, 2008, the Office found that appellant had abandoned his
request for a hearing.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4 Neither the fact that appellant’s condition became apparent during a

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Gary J. Watling, 52 ECAB 357 (2001).

4

Solomon Polen, 51 ECAB 341 (2000).

3

period of employment nor his belief that the condition was caused by his employment, is
sufficient to establish a causal relationship.5
ANALYSIS -- ISSUE 1
The Office accepted that appellant lifted a tray of mail on September 19, 2007 while
working as a mail handler at the employing establishment. The Board finds, however, that the
medical evidence submitted is insufficient to establish that his diagnosed hernia was caused or
aggravated by the September 19, 2007 employment incident.
Dr. Henschel’s September 19, 2007 report stated that appellant sustained an abdominal
hernia that required surgical repair. Dr. Meilahn’s February 7, 2007 report stated that the sinus
tract of the interior tract of appellant’s incision was shallow, but did not require repacking. He
found no evidence of any discharge or cellulitis. In a September 12, 2007 report, Dr. Meilahn
stated that appellant was nearly one year after gastric bypass surgery, when he developed an
upper midline incision that had a reducible incisional hernia at its base along the right side. In a
November 19, 2007 surgical report, he stated that he repaired the incisional hernia. A
November 21, 2007 discharge summary reiterated the diagnosis of incisional hernia.
Dr. Meilahn’s November 30, 2007 report stated that appellant was status post incisional hernia
repair and that his midline incision was healing well, without infection, discharge, herniation or
seroma. This evidence, however, is insufficient to establish appellant’s claim. Neither
Dr. Henschel nor Dr. Meilahn addressed how the diagnosed condition was caused or contributed
to by the accepted September 19, 2007 employment incident. Rather, Dr. Meilahn noted that the
hernia was located at the base of an incision related to prior gastric bypass surgery.
Dr. Meilahn’s April 25, 2007 report stated that appellant’s occasional discomfort in his
left lower abdomen was related to his bowel movements. He further stated that an upper midline
incision had healed and no herniation was detected in that area. Dr. Henschel’s October 18,
2007 report stated that he could not opine whether appellant’s abdominal hernia was work
related since appellant had experienced abdominal pain and sought treatment from a surgeon
prior to his initial examination. Neither, Dr. Meilahn nor Dr. Henschel opined that appellant
sustained an incisional hernia caused or contributed to by the accepted employment incident.
Dr. Meilahn’s December 12, 2007 report stated that appellant’s prior open gastric bypass
and subsequent wound infection may have predisposed him to an incisional hernia. He also
stated that the repetitive nature of lifting by appellant at work “could” well have aggravated the
hernia to the point where it required repair. The Board finds that Dr. Meilahn’s opinion
regarding causal relation is speculative in nature and, thus, insufficient to establish appellant’s
claim.6

5

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); D.D., 57 ECAB 734 (2006);
Cecelia M. Corley, 56 ECAB 662 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and
Evaluating Medical Evidence, Chapter 2.810.3(g) (April 1993).

4

The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a hernia causally related to the accepted September 19, 2007
employment incident. Appellant did not meet his burden of proof.
LEGAL PRECEDENT -- ISSUE 2
The statutory right to a hearing under the Act, 5 U.S.C. § 8124(b)(1), follows the initial
final merit decision of the Office. Section 8124(b)(1) provides as follows:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary [of Labor] under subsection (a) of
this section is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the
Secretary.”
With respect to abandonment of hearing requests, Chapter 2.1601.6(e) of the Office’s
procedure manual provides in relevant part:
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing. Under these
circumstances, [the Branch of Hearings and Review] will issue a formal decision
finding that the claimant has abandoned his or her request for a hearing and return
the case to the [district Office].”7
ANALYIS -- ISSUE 2
Appellant requested an oral hearing within 30 days of the Office’s November 26, 2007
decision denying his claim for compensation. His request was timely and entitled him to a
hearing as a matter of right. On March 5, 2008 the Office notified appellant that an oral hearing
would be held on April 10, 2008 at 1:00 p.m. The record shows that the Office mailed the notice
to his address of record. On appeal, appellant stated that he failed to attend the scheduled
hearing due to personal family problems. The record shows that appellant did not request
postponement, he failed to appear at the scheduled hearing and, he failed to provide any
notification for such failure within 10 days of the scheduled date of the hearing. As appellant did
not meet any of the requirements specified in the Office procedure manual, the Board finds that
he abandoned his request for an oral hearing before an Office hearing representative in this case.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999); see also G.J., 58 ECAB ___ (Docket No. 07-1028, issued August 16, 2007); see also
Claudia J. Whitten, 52 ECAB 483 (2001).

5

CONCLUSION
The Board finds that appellant has failed to establish that he sustained a hernia while in
the performance of duty on September 19, 2007, as alleged. The Board further finds that he
abandoned his request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the April 30, 2008 and November 26, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 1, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

